                           US District Court for the Eastern District of Texas

) Craig Cunningham

) Plaintiff, pro se

)
)      v.

                         CIVIL ACTION NO. 4:17cv-00793                               DEC 1 9 2018
                                                                                 Clerk, US. District Court
)                                                                                     Texas Eastern

) CBC Conglomerate LLC, et al

    Plaintiff s Second motion to compel discovery and Motion for Sanctions and Motion for con¬

                                                  tempt

1. To the honorable US District Court:

2. The Plaintiff requests the court sanction the defendants and their counsel, pursuant to rule 37 of the

     FRCP for their refusal to participate in the discovery process and refusal to produce documentation

     as they said they would in the meet and confer during the hearing on November 9th 2018. The De¬

     fendants should also be held in contempt for violating the court s November 15th order.


3. The Defendants have still not provided verified interrogatory responses. The only person who has

     provided verified interrogatory responses is Jay Singh in response to the interrogatories to USFFC,
     Inc., No verified interrogatory responses have been recieved from Carey George Howe, Jay Singh,

     Individually, CBC Conglomerate, or Bruce Hood.

4. MEET AND CONFER CERTIFICATION: The Plaintiff had a meet and conver on 12/18/2018
     via telephone with Stewart Schmella regarding this outstanding discovery dispute and no resolution
     was reached.


                                     Timeline of Discovery Dispute

5. The Plaintiff in this case has served the defendants with a discovery request originally on August 6,
     2018. The Defendants responded on September 5,2018. The Plaintiff had a meet and confer with
     the defendants on October 4,2018 but the parties were unable to reach a resolution on the remain¬

     ing outstanding discovery disputes. The court held a hearing on November 9th, 2018 ordering the

     defendants to produce:
6. Relevant call records, including but not limited to documents indicating the date, time, phone num¬

   bers, and identity of the telecom that carried the calls across the defendants network;


7. Relevant call recordings


8. Evidence of consent, including, but not limited to, doc ments related to the web form, IP Address,

   and web ite.


9. The Defendants responded producing 16 pages of documents, of which 10 pages were the contract

   between USFFC and CBC Conglomerate. The Defendants have not produced any evidence of con¬

   sent despite a court order directing them to do so. The Defendants have not produced relevant call

   records, phone bills from a phone company. Call detail records, or identified the telecom which car¬

   ried the calls across their network despite a court order directing them to do so.


10. The Defendants have also violated the agreement with the Plaintiff regarding discovery and docu¬

   ments they agreed to produce in the November 9th hearing. In the hearing, the Defendants agreed to

   produce the name and relevant transaction data regarding the specific lead generation company

   they supposedly purchased the lead containing the Plaintiff s infon ation from. No such records
   were produced.


11. The Defendants also agreed to produce the identity of the telecom, but have not done so to date.


12. The Defendants agreed to produce the name of each and every agent or employee that placed calls

   to the Plaintiff and still have not done so.


13. Although the Defendants have provided supplemental answers to the Plaintiff s request for produc¬

   tion, they still are insufficient and improper.


The Defendants have made improper objections and have failed to properly respond to discovery

                                           questions posed to them


14. With regards to all interrogatories, none of the responses other than the responses on behalf of

   USFFC were signed by the defendants individually or any corporate representatives or any person

   at all and none were signed under oath and the penalty of perjury. This is obviously improper, viola¬

   tes the FRCP concerning discovery and as such all the interrogatories have not been properly re¬

   sponded to. The only interrogatories signed were by Jay Singh on behalf of USFFC.

                      Plaintiffs objections to the amended answers of USFFC
15. IRR #1-1. State in detail how each call alleged in the complaint was dialed and the party that dialed
   it. State if each call was initiated using an automated telephone dialing system or pre-recorded mes¬

   sage.


16. ANSWER: Please see the call log, USFFC 000001-000003.

17. AMENDED ANSWER: Representatives used manual calling to dial numbers.


18. SECOND AMENDED ANSWER: USFFC purchases leads from Various Lead Vendors. All leads
   are Opt in, where Consumer is requesting information on a product. USFFC employees or Inde¬

   pendent Affiliate Offices Call Consumer using their desktop phone, dialing manually and not
   through some predictive dialer.


19. Plaintiff s Objection: This second amended answer is not responsive to the question, fails to state

   the party that dialed each and every call, fails to state the equipment/software used to dial the calls,
   fails to identify by name, address, and phone number of the various lead vendors that the leads

   were allegedly purchased from, fails to state the specific USFFC employees” or Independent af¬

   filiate offices” that called the Plaintiff and is not responsive to the question asked. The lead ven¬

   dors, USFFC employees, and independent Affiliate offices should have been identified in their ini¬
   tial disclosures, but were not.


20. IRR #2. State the name, address, and phone number, date, and time for each and every agent of De¬

   fendant CBC Conglomerate or USFFC or any person or entity placing telemarketing calls by or on
   behalf of or for the benefit of CBC Conglomerate or USFFC that spoke to the Plaintiff in the 4
   years prior to the filing of this lawsuit.

21. Please see the call log, USFFC 000001-000003, reflecting calls that are the subject of this lawsuit.

22. Plaintiff’s Objection: The answer to the interrogatory is not contained in the documents USFFC

   001-003 and thus this answer is not responsive.


23. IRR #3 State why USFFC called or allowed for calls to be placed to the Plaintiff after the lawsuit
   which was filed in Tennessee.

24. ANSWER: Upon information and belief, Cunningham expressed an interest in having his existing
   loan either consolidated or restricted. Please see the call log, USFFC 000001-000003.

25. AMENDED ANSWER Upon information and belief, USFFC purchased a lead from Powers Mar¬
   keting Group, California. Cunningham completed an online form seeking help with student loans.
   As a part 4 of completing the form, Cunningham disclosed information including his name, phone
    number, email, debt amount, and the best time to call. Before the form is submitted, a disclaimer ap¬
    pears on screen indicating that by submitting the form, the consumer is willing to receive marketing
    calls.


26. Plaintiff s Objection: The amended answer is not responsive to the question asked. At this point in

    the case, the response should not be upon information and belief and the court specifically or¬

    dered the defendants to produce evidenc of consent including the documents related to the web

    form, which the defendants cite in their interogatory response, but produce no evidence of. The de¬

    fendants do not state the date and of the purchase for the lead, as in before or after the Plaintiff sued

    them in Termessee or produce any documents relating to the supposed purchase of leads from

    Powers Marketing Group. The Defendants have not produced the disclaimer language that sup¬

    posedly gave them consent to call the Plaintiff, which would presumably be on the web form.


27. IRR #4 State if and how the defendant concluded they had prior express consent to call the Plaintiff
    using an automated telephone dialing system as defined by the TCPA, 47 USC 227.

28. ANSWER: Please see the call log, USFFC 000001-000003.

29. AMENDED ANSWER: Please see the call log, USFFC 000001-000003. Upon information and be¬
    lief, Cunningham completed an online form seeking help with student loans. As a part of complet¬
    ing the form, Cunningham disclosed information including his name, phone number, email, debt
    amount, and the best time to call. Before the form is submitted, a disclaimer appears on screen indi¬
    cating that by submitting the fon , the consumer is willing to receive marketing calls.

30. Plaintiff’s Objection: The amended answer is not responsive to the question asked. At this point in

    the case, the response should not be upon information and belief’ and the court specifically or¬

    dered the defendants to produce evidenc of consent including the documents related to the web

    fonn, which the defendants cite in their interogatory response, but produce no evidence of. The de¬

    fendants do not state the date and of the purchase for the lead, as in before or after the Plaintiff sued

    them in Tennessee or produce any documents relating to the supposed purchase of leads from

   Powers Marketing Group. The Defendants have not produced the “disclaimer language that sup¬

    posedly gave them consent to call the Plaintiff, which would presumably be on the web form.


31. IRR #5 State the total number of automated calls placed to the Plaintiff’s cell phone as described in
    the complaint, 615-212-9191 in the 4 years prior to the filing of this lawsuit including the date,
   time, caller ID, Duration, and name, address, and phone number of each party speaking

32. ANSWER: Defendant objects to this Request on the grounds it is overly broad and not reasonably
    limited in time, scope, or subject matter. With respect to the calls at issue in this lawsuit, please see
   the call log, USFFC 000001 -000003.
33. IRR#6 State in detail all itten policies for maintaining an internal do-not-call list and state all
    training completed by any employee or agent that called the Plaintiff on the use of an internal do-
   not-call list.


34. ANSWER: Defendant will supplement.

35. Plaintiff s Objection: No supplement was provided by the Defendants in itten or production
   form to this question.

36. IR #9 State the total amount paid for leads and total number of leads purchased from Powers Mar¬
   keting Group or any lead generation company and paid by USFFC each year for the 4 years prior to
   the filing of this lawsuit

37. ANSWER: Defendant objects to this Request on the grounds it is overly broad and not reasonably
   limited in time, scope, or subject matter. Defendant objects to this Request on the grounds it is an
   impermissible fi hin expedition. Defendant objects to this Request on the grounds the Request is
   not reasonably calculated to lead to the discovery of admissible evidence.

38. Plaintiff’s Objection: This interrogatory was limited to the leads relating to the Plaintiff s number.
    No records were produced despite the defendants claiming multiple times that they purchased the
   Plaintiff’s information from lead vendors and relates to interrogatory #12.

39. IRR #12 State and describe in detail all steps, monies paid, mediums, and services used to advertise
    the products and services of Defendant CBC by USFFC to include the name, address, and phone
    number of any service providers in the 4 years prior to the filing of this lawsuit.

40. ANSWER: Defendant objects to this Request on the grounds it is overly broad and not reasonably
    limited in time, scope, or subject matter. Defendant objects to this Request on the grounds it is an
   impermissible fishing expedition. Defendant objects to this Request on the grounds the Request is
   not reasonably calculated to lead to the discovery of admissible evidence.

41. AMENDED ANSWER: USFFC does not participate in direct advertisement. USFFC procures form
    fills and transfers from lead vendors.

42. Plaintiff’s Objection: This answer is not responsive to the question and would presumably in¬
    volve the lead purchased from powers marketing group as they state in their answer. No evidence of
    form fills or purchase of leads from Powers marketing Group has been produced.

                                      Interrogatories to Jay Singh

43. IRR #1 The question sought how each call was dailed and the party who dialed it. The defendants
    point the Plaintiff to a call log as a response, but the documents fail to answer the question, do not

    state how the calls were dialed, or if it contained a pre-recorded message.


44. IRR #2 sought the name address and phone number for every agent that placed a call to the Plaintiff
    in the 4 years prior to the lawsuit. Again the Defendants refer to the call log which fails to include
   the calls made in the previous lawsit which were admitted to and fails to identify any person who

   called.


45. IRR #3 is not responsive to the question and fails to set the basis for why the defendants called the
   Plaintiff after getting sued previously in Tennessee


46. IRR #4 seeks information for how the defendants concluded they had prior express consent to call,

   but the response simply refers to the call log which is not responsive.


47. IRR#5 seeks the total nu ber of calls placed, but again the defendants don t answer the question

   and refer to the non-responsive call log.


48. IRR #7 This request seeks the revenue generated by USFFC in the prior 4 years. The Defendants

   object to this question improperly. It is asked to detennine the nature of the relationship between

   USFFC and CBC conglomerate and if there are other ways of marketing that don’t involve telemar¬

   keting.


IRR #7 Withdrawn

49. IRR#9 This request seeks to find how the Defendants obtained the Plaintiff’s phone number used
   for telemarketing.


50. IRR# 10 seeks to understand the nature of the defendants business and services offered.


51. IRR #12 seeks to understand the nature of the defendants business and services offered.


52. IR #14 this request seeks to ascertain how each call was initiated by using an automated telephone

   dialing system or not. The Defendants call log is not responsive and doesn’t answer this question.


                             Interrogatories to CBC Conglomerate, LLC


53. IRR #2 This request is not responsive as they name USFFC but fail to identify them by name, ad¬
   dress, and phone number.


54. IRR #3 This request seeks to understand why CBC called or allowed calls to be placed to the Plain¬
   tiff after being sued by the Plaintiff. This response is not responsive.


55. IRR #4 This request sought how CBC concluded that they had consent to call the Plaintiff. The an¬
   swer is not responsive.
56. IRR #5 This question sought to identify the total number of calls to the Plaintiff s cell phone and
   the Defendnat’s response is not responsive.


57. IR #7 This question sought the total amount of revenue in the past 4 years for document prepara¬

   tion. The question seeks to understand the nature of the Defendant’s business.


58. IRR #9 This question seeks the total amount paid for leads and the source of the Plaintiff’s phone

   number. The answer is not responsive. The Plaintiff is entitled to know how the defendants ob¬

   tained his phone number.


59. IRR #10 This request seeks the products and services provided to consumers to understand the na¬

   ture of the Defendant’s business. The defendants have objected and not provided a response.


60. IRR #12 This request seeks to understand the nature of the defendant’s business by stating the total

   number of consumers that obtained and paid for document preparation services.


61. IRR #14 This request seeks information on how the defendants advertise their business. This is sim¬

   ply to gain an understanding of the nature of the defendant’s business.


62. IRR #16 seeks to understand why the contract sent to the Plaintiff failed to contain the legal name
   of CBC Conglomerate and used a non-existent entity of lfile.org. Defendants claim they will sup¬

   plement but have not done so to date.


                                    Interrogatories to Bruce Hood


63. IRR #1 The question sought how each call was dailed and the party who dialed it. The defendants
   point the Plaintiff to a call log as a response, but the documents fail to answer the question, do not

   state how the calls were dialed, or if it contained a pre-recorded message.


64. IRR #2 sought the name address and phone number for every agent that placed a call to the Plaintiff
   in the 4 years prior to the lawsuit. Again the Defendants refer to the call log which fails to include
   the calls made in the previous lawsit which were admitted to and fails to identify any person who
   called.


65. IRR #3 is not responsive to the question and fails to set the basis for why the defendants called the
   Plaintiff after getting sued previously in Tennessee
66. IRR #4 seeks information for how the defendants concluded they had prior express consent to call,

    but the response simply refers to the call log which is not responsive.


67. IRR#5 seeks the total number of calls placed, but again the defendants don t answer the question

    and refer to he non-responsive call log.


68. IRR #7 This request seeks the revenue generated by CBC in the prior 4 years. The Defendants ob¬

   ject to this question improperly. It is asked to determine the nature of the relationship between

    USFFC and CBC conglomerate and if there are other ways of marketing that don t involve telemar¬

   keting.


69. IRR#9 This request seeks to find how the Defendants obtained the Plaintiff’s phone number used
   for telemarketing.


70. IRR# 10 seeks to understand the nature of the defendants business and services offered.


71. IRR #12 seeks to understand the nature of the defendants business and services offered.


72. IRR #14 this request seeks to ascertain how each call was initiated by using an automated telephone

   dialing system or not. The Defendants call log is not responsive and doesn’t answer this question.


                                    I terrogatories to Carey Howe


73. IRR #1 The question sought how each call was dailed and the party who dialed it. The defendants
   point the Plaintiff to a call log as a response, but the documents fail to answer the question, do not

   state how the calls were dialed, or if it contained a pre-recorded message.


74. IRR #2 sought the name address and phone number for every agent that placed a call to the Plaintiff
   in the 4 years prior to the lawsuit. Again the Defendants refer to the call log which fails to include
   the calls made in the previous lawsit which were admitted to and fails to identify any person who

   called.


75. IRR #3 is not responsive to the question and fails to set the basis for why the defendants called the
   Plaintiff after getting sued previously in Tennessee

76. IRR #4 seeks information for how the defendants concluded they had prior express consent to call,

   but the response simply refers to the call log which is not responsive.
77. IRR#5 seeks the total number of calls placed, but again the defendants don t answer the question

   and refer to the non-responsive call log.


78. I RR #7 This request seeks the revenue generated by CBC in the prior 4 years. The Defendants ob¬

   ject to this question improperly. It is asked to determine the nature of the relationship between

   USFFC and CBC conglomerate and if there are other ways of marketing that don’t involve telemar¬

   keting.


79. IRR#9 This request seeks to find how the Defendants obtained the Plaintiff’s phone number used
   for telemarketing.


80. IRR# 10 seeks to understand the nature of the defendants business and services offered.


81. IRR #12 seeks to understand the nature of the defendants business and services offered.


82. IRR #14 this request seeks to ascertain how each call was initiated by using an automated telephone

   dialing system or not. The Defendants call log is not responsive and doesn’t answer this question.


                                       Requests for Production


83. Request for production to Bruce Hood


84. Request #4 seeks all e idence to support their affirmative defenses. The Defendants produced docu¬

   ments 001-003 are produced, but these are not responsive. The Defendants claim they wi l supple¬

   ment but have not done so.


85. Request #6 seeks all evidence to detail how the calls were placed. The Defendants produced docu¬

   ments 001-003 are produced, but these are not responsive.


86. Request #8 seeks all evidence regarding billing records for phone service The Defendants produced

   documents 001-003 are produced, but these are not responsive and are defacto not billing records.


87. Request #9 seeks all evidence regarding the use of a dialer system The Defendants produced docu¬

   ments 001-003 are produced, but these are not responsive and state nothing about a dialer system

   used to place the calls.


88. Request #10 and 11 seek evidence regarding the phone systems in place, dialer manual, and docu¬

   ments relating to the capacity of the systems to place calls as well as correspondance, contracts, and

   emails with the other defendants and parties alleged to have placed the calls USFFC. The Defend¬
   ants objected and produced nothing despite this being directly relevant to who placed the calls and
   how they were placed.


89. Request #12 seeks all evidence regarding the use of a dialer system The Defendants produced docu¬

   ments 001-003 are produced, but these are not responsive and are not all the documents that refer or

   relate to the Plaintiff. Furthennore, the defendants claim privilege, but don t include a privileg log

   or state which documents are being withheld and what the the privilege basis is for each document.


90. Request #13 seeks evidence regarding telemarketing, which is the entire point of this lawsuit. The

   Defendants objected and produced nothing despite this being directly relevant to the facts of the
   lawsuit.


91. Request #14 seeks evidence regarding calls placed to the Plaintiff s phone number in the 4 years

   prior including contracts with 3rd parties and telephone service providers. The Defendants objected

   and produced nothing despite this being directly relevant to the facts of the lawsuit. The defendants
   refer to documents 001-003, but these are not responsive to the request.


92. Request #15 seeks evidence regarding the existance of USFFC as a corporation. This relates di¬

   rectly to the corporations standing, existance, and ability to defend themselves in a lawsuit.


93. Request for production to Jay Singh

94. Request #4 seeks all evidence to support their affirmative defenses. The Defendants produced docu¬

   ments 001-003 are produced, but these are not responsive. The Defendants claim they will supple¬

   ment but have not done so.


95. Request #6 seeks all evidence to detail how the calls were placed. The Defendants produced docu¬

   ments 001-003 are produced, but these are not responsive.


96. Request #8 seeks all evidence regarding billing records for phone service The Defendants produced

   documents 001-003 are produced, but these are not responsive and are defacto not billing records.


97. Request #9 seeks all evidence regarding the use of a dialer system The Defendants produced docu¬

   ments 001-003 are produced, but these are not responsive and state nothing about a dialer system

   used to place the calls.


98. Request #10 and 11 seek evidence regarding the phone systems in place, dialer manual, and docu¬

   ments relating to the capacity of the systems to place calls as well as correspondance, contracts, and
    emails with the other defendants and parties alleged to have placed the calls USFFC. The Defend¬

    ants objected and produced nothing despite this being directly relevant to who placed the calls and
    how they were placed.


99. Request #12 seeks all evidence regarding the use of a dialer system The Defendants produced docu¬

    ments 001-003 are produced, but these are not responsive and are not all the documents that refer or

    relate to the Plaintiff. Furthermore, the defendants claim privilege, but don t include a privileg log

    or state which documents are being withheld and what the the privilege basis is for each document.


100. Request #13 seeks evidence regarding telemarketing, which is the entire point of this lawsuit.

    The Defendants objected and produced nothing despite this being directly relevant to the facts of
   the lawsuit.


101. Request #14 seeks evidence regarding calls placed to the Plaintiff’s phone number in the 4
   years prior including contracts with 3rd parties and telephone service providers. The Defendants ob¬

   jected and produced nothing despite this being directly relevant to the facts of the lawsuit. The de¬
   fendants refer to documents 001-003, but these are not responsive to the request.


102. Request #15 seeks evidence regarding the existance of USFFC as a corporation. This relates

   directly to the corporations standing, existance, and ability to defend themselves in a lawsuit.


103. Request for production to CBC Conglomerate, LLC


104. Request #1 seeks documents relating to the maintenance of an internal do not call list, which is

   an element of violations of 47 USC 227(c)(5). Defendants claim they will supplement but have not
   done so.


105. Request #2 seek documents relating to calls to the Plaintiff as alleged by the Plaintiff in the
   complaint.


106. Request #4 seeks all evidence to support their affirmative defenses. The Defendants produced

   documents 001-003 are produced, but these are not responsive. The Defendants claim they will sup¬

   plement but have not done so.


107. Request #5 seeks all evidence relating to payments for leads to any vendor or 3rd party. This re¬

   quest is related to how the Defendants obtained the Plaintiff’s cell phone number and consent to
   call.
108. Request #6 seeks all evidence to detail how the calls were placed. The Defendants produced

   documents 001-003 are produced, but these are not responsive.


109. Request #8 seeks all evidence regarding billing records for phone service The Defendants pro¬

   duced no documents and objected to the request and claims USFFC placed the calls.


110. Request #9 seeks all evidence regarding the use of a dialer system The Defendants produced docu¬

   ments 001-003 are produced, but these are not responsive and state nothing about a dialer system

   used to place the calls.


111. Request #10 and 11 seek evidence regarding the phone systems in place, dialer manual, and docu¬

   ments relating to the capacity of the systems to place calls as well as correspondance, contracts, and

   emails with the other defendants and parties alleged to have placed the calls USFFC. The Defend¬
   ants objected and produced nothing despite this being directly relevant to who placed the calls and
   how they were placed.


112. Request #12 seeks all evidence regarding the use of a dialer system The Defendants produced

   documents 001-003 are produced, but these are not responsive and are not all the documents that re¬

   fer or relate to the Plaintiff. Furthermore, the defendants claim privilege, but don t include a privi-

   leg log or state which documents are being withheld and what the the privilege basis is for each
   document.


113. Request #13 seeks evidence regarding telemarketing, which is the entire point of this lawsuit. The

   Defendants objected and produced nothing despite this being directly relevant to the facts of the
   lawsuit.


114. Request #14 seeks evidence regarding calls placed to the Plaintiff’s phone nu ber in the 4 years

   prior including contracts w th 3rd parties and telephone service providers. The Defendants objected

   and produced nothing despite this being directly relevant to the facts of the lawsuit. The defendants
   refer to documents 001-003, but these are not responsive to the request.


115. Request for production to USFFC, LLC

116. Request #1 seeks documents relating to the maintenance of an internal do not call list, which is an

   element of violations of 47 USC 227(c)(5). Defendants claim they will supplement but have not
   done so.
117. Request #2 seek documents relating to training defendants on the use of an internal do not call list,

   which is a central element to violations of 47 USC 227(c)(5). Defendant claims they will supple¬
   ment, but has not done so.


118. Request #3 seek documents relating to consent by the Plaintif to be called. The defendants refer to

   non-responsive documents that don t even contain the word consent in the text. Defendant claims

   they will supplement, but has not done so.


119. Request #4 seeks all evidence to support their affirmative defenses. The Defendants produced

   documents 001-003 are produced, but these are not responsive. The Defendants claim they will sup¬

   plement but have not done so.


120. Request #5 seeks all evidence relating to payments for leads to any vendor or 3rd party. This re¬

   quest is related to how the Defendants obtained the Plaintiff s cell phone number and consent to

   call. The Defendants claim to not have the evidence in their individual capacity, but claim to have

   placed the calls. This response is nonsensical.


121. Request #6 seeks all evidence to detail how the calls were placed. The Defendants produced

   documents 001-003 are produced, but these are not responsive. Nothing in the docmnents says any¬

   thing about how the calls were dialed. No manual on the configuration and operation of the dialer

   are included in the documents produced.


122. Request #8 seeks all evidence regarding billing records for phone service The Defendants pro¬

   duced no documents and objected to the request and refer to 001-003, but the documents produced

   are not billing records from a phone company.


123. Request #9 seeks all evidence regarding the use of a dialer system The Defendants produced

   documents 001-003 are produced, but these are not responsive and state nothing about a dialer sys¬

   tem used to place the calls.


124. Request #10 and 11 seek evidence regarding the phone systems in place, dialer manual, and

   documents relating to the capacity of the systems to place calls as well as correspondance, con¬

   tracts, and emails with the other defendants and parties alleged to have placed the calls USFFC.

   The Defendants objected and produced nothing despite this being directly relevant to who placed
   the calls and how they were placed.
125. Request #12 seeks all evidence regarding the use of a dialer system The Defendants produced

    documents 001-003 are produced, but these are not responsive and are not all the documents that re¬

    fer or relate to the Plaintiff. Furthennore, the defendants claim privilege, but don t include a privi-

    leg log or state which documents are being withheld and what the the privilege basis is for each
    document.


126. Request #13 seeks evidence regarding telemarketing, which is the entire point of this lawsuit.

    The Defendants objected and produced nothing despite this being directly relevant to the facts of
    the lawsuit.


127. Request #14 seeks evidence regarding calls placed to the Plaintiff’s phone number in the 4
   years prior including contracts with 3rd parties and telephone service providers. The Defendants ob¬

   jected and produced nothing despite this being directly relevant to the facts of the lawsuit. The de¬
   fendants refer to documents 001-003, but these are not responsive to the request.


128. Request #15 seeks evidence regarding the existance of USFFC as a corporation. This relates

   directly to the corporations standing, existance, and ability to defend themselves in a lawsuit.


129. Request for production to Carey Howe


130. Request #4 seeks all evidence to support their affirmative defenses. The Defendants produced

   documents 001-003 are produced, but these are not responsive. The Defendants claim they will sup¬
   plement but have not done so.


131. Request #6 seeks all evidence to detail how the calls were placed. The Defendants produced

   documents 001-003 are produced, but these are not responsive.


132. Request #8 seeks all evidence regarding billing records for phone service The Defendants pro¬

   duced documents 001-003 are produced, but these are not responsive and are defacto not billing re¬
   cords.


133. Request #9 seeks all evidence regarding the use of a dialer system The Defendants produced

   documents 001-003 are produced, but these are not responsive and state nothing about a dialer sys¬
   tem used to place the calls.


134. Request #10 and 11 seek evidence regarding the phone systems in place, dialer manual, and

   documents relating to the capacity of the systems to place calls as well as correspondance, con-
   tracts, and emails with the other defendants and parties alleged to have placed the calls USFFC.

   The Defendants objected and produced nothing despite this being directly relevant to who placed
   the calls and how they were placed.


135. Request #12 seeks all evidence regarding the use of a dialer system The Defendants produced

   documents 001-003 are produced, but these are not responsive and are not all the documents that re¬

   fer or relate to the Plaintiff. Furthermore, the defendants claim privilege, but don t include a privi-

   leg log or state which documents are being withheld and what the the privilege basis is for each
   document.


136. Request #13 seeks evidence regarding telemarketing, which is the entire point of this lawsuit.

   The Defendants objected and produced nothing despite this being directly relevant to the facts of
   the lawsuit.


137. Request #14 seeks evidence regarding calls placed to the Plaintiff s phone number in the 4
   years prior including contracts with 3rd parties and telephone service providers. The Defendants ob¬

   jected and produced nothing despite this being directly relevant to the facts of the lawsuit. The de¬
   fendants refer to documents 001-003, but these are not responsive to the request.


138. Request #15 seeks evidence regarding the existance of USFFC as a corporation. This relates

   directly to the corporations standing, existance, and ability to defend themselves in a lawsuit.


139. Sa ctions and an order of contempt are appropriate


140. Despite being ordered by the court to produce relevant call records and identify the telecom

   that carried the calls across the defendant’s network, they have not done so. They have not pro¬

   duced phone bills, they have not produced phone records from a phone company, and they have not

   identified the telecom that transmitted the calls in question. There is a large disparity between the
   parties regarding the total number of calls placed: The Plaintiff alleged 73 and the Defendants claim
   only 30, and without getting phone records from an identifiable phone company, it is impossible to

   resolve this dispute as to the total number of calls placed. The Defendants should be sanctioned for

   this blatant misconduct and each and every alleged call by the Plaintiff should be deemed to have
   been made and initiated using an automated telephone dialing system by or on behalf of the defend¬
   ants.
141. The Defendants have produced no evidence of consent, no web form, no IP address, or web¬

   site where the Plaintif supposedly entered his information despite relying on this as their central
   defense and stating so multiple times under oath in the interrogatory responses from USFFC. The

   court should order a finding that the Defendants placed the calls without the Plaintiff s consent as a
   sanction.


142. The Defendants have not defined the term Manual , described how the calls were placed/ini-

   tiated, and merely claim that the calls were not placed by a “predictive dialer . There are multiple

   types of phone systems that are automated telephone dialings systems that are not predictive dialers

   that are still an ATDS as defined by the TCPA. A predictive dialer is a subset of automated tele¬
   phone dialing systems. The Defendants claim the calls were placed by a desktop phone without of
   course specifying what kind of phone or dialing system it has and the capabilities of that phone sys¬
   tem. The defendants have not complied with the court’s order and each and every call should be

   deemed to have been placed by an automated telephone dialing system.


143. The Defendants have still not verified the interrogatories sent to Bruce Hood, Carey George

   Howe, Jay Singh individually, or CBC Conglomerate despite a clear court order directing them to

   do so under oath and penalty of perjury. Each of the Defendants that have not provided verified re¬

   sponses should be sanctioned $5000 to the court.




   12/19/2018 Plaintiff, Pro-se, 3000 Custer Road, ste 270-206 Plano, Tx 75075
                             US District Court for the Middle District of TN

) Craig Cunningham

) Plaintiff, pro se

)
)     v.

                         CIVIL ACTION NO. 4:17cv-00793

)
) CBC Conglomerate LLC, et al



                                          Certificate of Service

I certify that a true copy of the foregoing was sent via mail to the defendants attorney of record




    12/19/2018 Plaintiff, Pro-se, 3000 Custer Road, ste 270-206 Plano, Tx 75075
